DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). “Fig. 11” is cited in the Specification (Paragraphs 0035, 0129, 0130, and 0134) but not included in the Drawings.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The disclosure is objected to because of the following informalities:
Paragraph 0009, Line 13 syntax: Removing one comma from “,,” is suggested.
Paragraph 0037, Line 1 syntax: Adding a comma after “characteristics” is suggested.
Paragraph 0056, Line 1 syntax: Inserting a space between “chassis” and “11” is suggested.
Paragraph 0081, Line 1 syntax: Substituting “In” for “n” is suggested.
Paragraph 0118, Line 3 syntax: Removing period between “configured” and “to” is suggested.
Paragraph 0138, Line 3 syntax: Inserting a space between “Fr1” and “thereon” is suggested.
Appropriate correction is required.
Claim Objections
Claim 11 is objected to because of the following informalities: A period has been inserted between “profile” and “of” in Line 3.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7, 12, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Storandt (US 4298213 A). Regarding Claim 1, Storandt teaches each of the six elements of the claim, hereinafter (1a), (1b), (1c), (1d), (1e), and (1f) respectively. Storandt teaches
(1a), a toe-piece for binding a boot on a gliding board (Storandt Figure 1, below; Storandt Detailed Description of Preferred Embodiments Paragraph 2: “Referring to [Fig.1] there is shown the toe unit of a safety binding for a ski.”);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Storandt
	(1b), a chassis having a lower surface configured to be affixed to the gliding board; a body movably mounted on the chassis; a sole-clamp movably mounted on the body and capable of coming into contact with an upper surface and at least one lateral portion of a front or rear portion of the boot, when the boot is engaged with the toe-piece (Storandt Figure 1, above; Storandt Detailed Description of Preferred Embodiments Paragraph 2: “…there is shown the toe unit of a safety binding for a ski and which basically comprises a housing part 25, a base plate 22 and a sole-clamp 26. The base plate 22 can be fixed in the usual way to a ski such as 37 via screws 36. The ski 37 can be imagined extending from the right to the left of the drawing…”);
	(1c), a lateral release mechanism comprising at least one first elastic mechanism acting on the sole-clamp to return the sole-clamp to a configuration of engagement with the boot (Storandt Detailed Description of Preferred Embodiments Paragraph 3: “…the second release mechanism allows the sole-clamp 26 to move to either the left or right hand side of the ski…”);
	(1d), a vertical retention mechanism comprising a second elastic mechanism, distinct from the first elastic mechanism, arranged so as to continuously exert a return force on the body 
	(1e), at least one cam kinematically inserted between the second elastic mechanism and either the chassis or the body (Storandt Figure 7, below; Storandt Detailed Description of Preferred Embodiments Paragraph 4: “The first upward release mechanism comprises two side plates or components 38 which are bent upwardly from the base plate 22 which project into recesses within the housing 25. The front edges of the side plates are provided with cam tracks 13 which cooperate with respective cylindrical members 14 which are pressed against the surfaces of the cam tracks by pressure applied from a yoke 39.”);

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Storandt
	(1f), the cam having a shape configured to modify, depending on a position of the body in relation to the chassis, a direction of the return force exerted by the second elastic mechanism on the body so as to attenuate a variation in the pressing force when the sole-clamp is moved away from the lower surface of the chassis (Storandt Figure 7, above; Storandt Detailed Description of Preferred Embodiments Paragraph 5: “A compression coil spring…generates the force which opposes movement of the cylindrical members up the cam track 13 and which thus opposes the upward release of the sole-clamp 26. Once a predetermined upward force is achieved, the cylindrical members 14 slide upwardly along the cam track 13 while simultaneously displacing the tube 18 rearwardly towards the sole-clamp 32 and compressing the spring 11 until the cylindrical members slide past the apexes on the cam tracks 13 whereupon the effect of the spring is to pivot the housing 25 upwardly about the axle or pin 21 without requiring any further force to be transmitted from the ski boot to the binding.”).

	(2a), the body is pivotally mounted on the chassis about an axis of rotation crosswise to a longitudinal axis of the chassis (Storandt Figure 1, above; Storandt Abstract: “A safety binding for a ski comprising a housing pivotally mounted about a transverse axis…”);
	(2b), that the cam has a shape configured to modify the direction of the return force exerted by the second elastic mechanism on the body so that a distance between the direction of the return force and the axis of rotation of the body differs as a function of the angle of inclination of the body in relation to the chassis (Storandt Figure 7, above; Storandt Detailed Description of Preferred Embodiments Paragraph 5: “Once a predetermined upward force is achieved, the cylindrical members 14 slide upwardly along the cam track 13 while simultaneously displacing the tube 18 rearwardly towards the sole-clamp 32 and compressing the spring 11 until the cylindrical members slide past the apexes on the cam tracks 13 whereupon the effect of the spring is to pivot the housing 25 upwardly about the axle or pin 21 without requiring any further force to be transmitted from the ski boot to the binding.”).
	Regarding Claim 4, Storandt teaches that the second elastic mechanism is carried by the body (Storandt Figure 1 above and Figure 17 below; note that second elastic mechanism, Reference Character 11, is aligned with body in both indicated body orientations).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Storandt
	Regarding Claim 7, Storandt teaches that the second elastic mechanism is arranged so as to act continuously on the body, regardless of the position of the sole-clamp in relation to the body (Storandt Detailed Description of Preferred Embodiments Paragraph 24: “…it is also possible to transmit the force from the outer compression upward release spring directly to the mechanical components of the associated upward release mechanism.”; Paragraph 8: “By rotating the abutment nut 20 which is accessible from outside the binding, the release tensions of the two concentrically arranged compression coil springs 11, 12 can be jointly adjusted.”; and Paragraph 33: “The upward release mechanism formed between the cam track and the latching journal is biased into its closed position by an outer compression coil spring 12 which is located concentrically to the inner spring 11 but has a larger diameter.”).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Storandt (US 4298213 A) in view of Klubitschko (EP 2174695 A1). Regarding Claim 8, Storandt teaches toe-piece for binding a boot on a gliding board but does not teach independent action of the second elastic mechanism. Klubitschko teaches that the second elastic mechanism is arranged so as to act on the body independently of the action of the sole-clamp on the first elastic mechanism .

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Klubitschko
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the toe-piece of Storandt to provide independent action of the second elastic mechanism as taught by Klubitschko. As such, “the housing only needs to be designed as a guide for the pistons and to receive the spring clamped between the pistons and to carry the housing holders pivotable about the vertical axes. This .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Storandt (US 4298213 A) in view of Merino et al. (EP 1151765 A1) (hereinafter “Merino”). Regarding Claim 12, Storandt teaches toe-piece for binding a boot on a gliding board but does not teach pivot-mounted wings. Merino teaches that the sole-clamp comprises two wings, each wing being pivotally mounted on the body (Merino Figure 2, below; Merion Paragraph 23: “Two wings 5 and 6 are mounted on the body, they are mobile in rotation around axes 7 and 8 substantially vertical. The wings form the retaining jaw of the shoe.”).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Merino
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the toe-piece of Storandt to provide two pivotally mounted wings as taught by Merino. Doing so would enable asymmetric release as the .
Allowable Subject Matter
Claims 3, 5, 6, 9-11, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303) 297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618